           Case 3:19-cv-01371-JE          Document 27    Filed 04/29/20      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 DARNELL W. MOON,

                            Petitioner,                                Case No. 3:19-cv-01371-JE

                    v.
                                                                         OPINION AND ORDER
 JOSIAS SALAZAR, Warden,

                            Respondent.



MOSMAN, J.,

         On April 9, 2020, Magistrate Judge John Jelderks issued his Findings and

Recommendation (“F&R) [ECF 25], recommending that I dismiss without prejudice Petitioner

Darnell Moon’s Amended Petition for Writ of Habeas Corpus [ECF 13]. No objections were

filed.

                                      LEGAL STANDARD

         The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See



1   –    OPINION AND ORDER
          Case 3:19-cv-01371-JE        Document 27        Filed 04/29/20     Page 2 of 2




Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

        Upon review of the F&R, I agree with Judge Jelderk’s analysis and conclusions.

Therefore, I ADOPT his F&R [25] in full. I DISMISS without prejudice Petitioner’s Amended

Petition for Writ of Habeas Corpus [13].

        IT IS SO ORDERED.

                   29 day of April, 2020.
        DATED this ____



                                                      __________________________________
                                                      MICHAEL W. MOSMAN
                                                      United States District Judge




2   –   OPINION AND ORDER
